— Order and judgment (one paper), Supreme Court, New York County (Wright, J.), entered August 20, 1985, which granted plaintiff’s motion for summary judgment, enjoined defendants from selling shares allocated to the subject apartment to any person other than plaintiff, tolled the deadline for plaintiff to purchase said shares, and awarded attorney’s fees to plaintiff, modified, on the law, to strike the award of attorney’s fees and, as modified, affirmed, without costs.
We modify the order at Special Term to the extent of striking the award of attorney’s fees, and otherwise affirm. (Matter of Wasserman, 127 Misc 2d 77 [Sur Ct, NY County 1985], affd without opn sub nom. Matter of Lipkowitz v Coronet Props. Co., 116 AD2d 1042 [1st Dept 1986].) There is no authority for an award of attorney’s fees under the facts and circumstances of the present case. (See, Klein v Sharp, 41 AD2d 926 [1st Dept 1973].) Concur — Murphy, P. J., Kupferman, Lynch, Milonas and Rosenberger, JJ.